Citation Nr: 0406035	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  96-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
a spastic colon and, if so, whether the reopened claim 
should be granted.

2.	Entitlement to service connection for rheumatoid 
arthritis.

3.	Entitlement to an initial evaluation for carpal tunnel 
of the right hand, evaluated as 10 percent disabling 
from October 1, 1992 to March 21, 2000 and 50 percent 
disabling thereafter.

4.	Entitlement to a higher initial evaluation for carpal 
tunnel of the left hand, evaluated as 10 percent 
disabling from October 1, 1992, to March 21, 2000, and 
40 percent disabling thereafter.

5.	Entitlement to a rating in excess of 20 percent for post 
lumbar disc excision and fusion syndrome, with chronic 
muscular strain superimposed on postoperative stiffness 
and irritation.

6.	Entitlement to a rating in excess of 10 percent for 
status post surgical arthrodesis of lunate to triquetrum 
of the right wrist, with chronic synovitis and earlier 
degenerative arthritis.

7.	Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1995, July 1996, and November 2002 
rating decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

The September 1995 rating decision, in pertinent part, 
declined to find that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for bilateral hearing loss, as set forth in the 
November 2002 supplemental statement of the case (SSOC).  In 
a December 2002 written response to the SSOC, the veteran 
noted the RO's denial set forth on page 10, paragraph 5, and 
said "I must agree on this decision" and that "[t]he claim 
for hearing loss was never requested."  The Board construes 
the veteran's statement as a written withdrawal of his claim 
as to whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  See 38 C.F.R. § 20.204(b). 

Further, the Board notes that, in his June 1999 substantive 
appeal, the veteran requested to testify at a hearing before 
a Board member at the RO, but in a December 2003 signed 
statement he indicated that he no longer desired a hearing 
and requested that the Board proceed with his appeal.  The 
Board thus believes all due process requirements were met 
regarding the veteran's request for a hearing.

As will be discussed below, the veteran's appeal of his 
claims for service connection for rheumatoid arthritis and 
spastic colon, and increased ratings for tinnitus and a low 
back disability, is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


FINDINGS OF FACT

1.	An unappealed July 1993 rating decision denied service 
connection for spastic colon.

2.	The evidence added to the record since the July 1993 
rating decision bears directly and substantially upon 
the specific matter under consideration regarding 
service connection for spastic colon, and is so 
significant as to warrant readjudication of the merits 
of the claim on appeal.

3.	The objective medical evidence is in approximate balance 
as to whether, for the period from October 1, 1992, to 
March 21, 2000, the veteran's service-connected right 
carpal tunnel syndrome was manifested by symptoms 
productive of moderate disability.

4.	The objective medical evidence is in approximate balance 
as to whether, for the period from October 1, 1992, to 
March 21, 2002, the veteran's service-connected left 
carpal tunnel syndrome was manifested by symptoms 
productive of moderate disability.

5.	For the period from March 22, 2000, the objective 
medical evidence preponderates against a finding that 
the veteran's right hand carpal tunnel syndrome is 
manifested by more than severe incomplete paralysis.

6.	For the period from March 22, 2000, the objective 
medical evidence of record preponderates against a 
finding that the veteran's left hand carpal tunnel 
syndrome is manifested by more than severe incomplete 
paralysis.

7.	The current 10 percent evaluation assigned for status 
post surgical arthrodesis of lunate to triquetrum of the 
right wrist, with chronic synovitis and earlier 
degenerative arthritis, is the maximum evaluation for 
limitation of motion of the wrist.

8.	The objective medical evidence is in approximate balance 
as to whether the veteran's service-connected right 
wrist disability, including a surgical scar on the right 
hand with moderate tenderness over the dorsal right hand 
at the site of the previous surgery, warrants a 
separate, compensable disability rating.


CONCLUSIONS OF LAW

1.	Evidence received since the July 1993 rating decision 
that denied service connection for a spastic colon is 
new and material, and the claim for service connection 
for a right eye disorder may be reopened.  38 U.S.C.A. 
§§ 5100-5103A, 5106, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.303, 3.304, 20.1104, 20.1105 
(2003).

2.	Giving the veteran the benefit of the doubt, the 
criteria for an initial 30 percent evaluation for carpal 
tunnel syndrome of the right hand for the period from 
October 1, 1992 to March 21, 2000, have been met.  38 
U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.20, 4.124a, 
Diagnostic Code 8515 (2003).

3.	Giving the veteran the benefit of the doubt, the 
criteria for an initial 20 percent evaluation for left 
carpal tunnel syndrome for the period from October 1, 
1992 to March 21, 2000, have been met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 
8515 (2003).

4.	For the period from March 22, 2000, the schedular 
criteria for an initial evaluation in excess of 50 
percent for carpal tunnel syndrome of the right hand 
have not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.20, 4.124a, Diagnostic Code 8515 (2003).

5.	For the period from March 22, 2000, the schedular 
criteria for an initial evaluation in excess of 40 
percent for carpal tunnel syndrome of the left hand have 
not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.20, 4.124a, Diagnostic Code 8515 (2003).

6.	The criteria for an evaluation in excess of 10 percent 
for status post surgical arthrodesis of lunate to 
triquetrum of the right wrist with chronic synovitis and 
earlier degenerative arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (2003); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5215 (2003).

7.	Giving the benefit of the doubt to the veteran, the 
criteria for a separate 10 percent disability evaluation 
for status post surgical arthrodesis of lunate to 
triquetrum of the right wrist with chronic synovitis and 
earlier degenerative arthritis, manifested by a tender 
surgical scar on the dorsum of the hand, have been met.  
38 U.S.C.A. § 1155, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002), 
effective prior to July 31, 2002; 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003), effective July 31, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(Vet. App. Jan. 13, 2004).  See also VAOPGCPREC 11-00 (Nov. 
27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-
2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.

In June 2001 (as to service connection for rheumatoid 
arthritis) and June 2002 (regarding the claims for service 
connection for spastic colon and increased ratings for left 
and right carpal tunnel syndrome and right wrist disability) 
the RO provided the veteran with correspondence clearly 
outlining the duty-to-assist requirements of the VCAA.  In 
addition, the appellant was advised, by virtue of detailed 
June 1996 and May 1997 statements of the case (SOCs) and 
supplemental statements of the case (SSOCs), issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
We, therefore, believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOCs and 
SSOCs issued by the RO clarified what evidence would be 
required to establish service connection and increased 
ratings.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the June 2001 and June 2002 VCAA 
letters contained the new duty-to-assist law and regulation 
codified at 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 
3.159 (2002).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Furthermore, in a November 2001 signed 
statement, the veteran said that he had no further private or 
VA medical evidence to submit, and requested that the Board 
consider his appeal based on the current and past evidence.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The RO, in a decision dated in July 1993, denied the 
veteran's claim of entitlement to service connection for a 
spastic colon.  The RO found at the time that the veteran's 
in-service treatment for irritable bowel syndrome (IBS) (also 
known as spastic colon) had resolved without evidence of 
residuals in service or thereafter.  The veteran did not 
appeal the RO's decision, and it became final.

The evidence of record at the time of the July 1993 rating 
decision which denied service connection for a spastic colon 
included the veteran's service medical records.  The records 
indicate that, when he was examined for enlistment into 
service in April 1972, a gastrointestinal disorder was not 
reported, and the veteran was found qualified for active 
service.  Clinical records dated in late 1984 reflect the 
veteran's complaints of increased burning abdominal pain in 
the left lower quadrant, thought to be diverticulosis or 
diverticulitis.  A November 1984 consultation report 
indicates that the veteran underwent sigmoidoscopy to 18 
centimeters (cm.) but could not been seen higher due to spasm 
and pain in the left lower quadrant.  There was no mucosal 
abnormality, blood, or diverticuli visualized.  The clinical 
impression was spastic bowel versus diverticulitis.  The 
veteran continued to experience abdominal pain and was 
hospitalized in December 1984, when IBS and splenic flexure 
syndrome were diagnosed.  In January 1985 the veteran was 
hospitalized again, with left flank lower quadrant pain.  He 
reported being under a lot of stress at work, which was felt 
to be a positive factor as he was diagnosed with spastic 
colon.  Another flexible sigmoidoscopy was performed to 
35 cm., which aggravated abdominal pain.  The mucosa was 
normal but findings were "highly consistent" with spastic 
colon disease.  The diagnosis was IBS (spastic colon).

In May 1991, the veteran was seen for complaints of nausea 
and abdominal cramping, with numerous episodes of diarrhea 
since the previous day.  On examination, his abdomen was soft 
with generalized mild tenderness with no rebound or guarding 
noted, and bowel sounds were present.  The assessment was 
viral gastroenteritis.  According to the July 1993 rating 
decision, the RO also evidently reviewed the veteran's 
separation examination report, although that is not currently 
associated with the claims file.

The RO also considered the findings of a February 1993 VA 
examination.  According to the examination report, the 
veteran reported intermittent lower abdominal pain that 
tended to flare up with stress-related situations while in 
service. He said he had a variety of tests including a 
sigmoidoscopy, and was advised that he had spastic colon.  He 
indicated that his recent stress level was considerably less 
and he had not had any flare-ups of this problem.  He denied 
any diarrhea or constipation or trouble with indigestion, 
nausea, or vomiting.  Examination findings revealed that the 
veteran was 6 feet 2 inches tall and weighed 252 pounds.  His 
abdomen was soft and nontender with no masses, and his liver 
and spleen were not palpable.  The clinical impression 
included spastic colon, by history.

The July 1993 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 1993 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in April 1995, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's current 
claim was received by the RO in April 1995.  The evidence 
added to the record includes VA and non-VA medical records, 
examination reports and physician's statements, dated from 
1993 to 2002, and the veteran's written statements.

Added to the record are treatment records from Dr. D. R. 
indicating that, when he was seen in February 1993, it was 
noted that the veteran had a history of spastic colon with 
intermittent gas pains.  He was in no distress when examined 
and the assessment was not referable to a gastrointestinal 
disorder.  In March 1994, it was noted that the veteran 
complained of some left-side flank and abdominal pain, with 
no changes in his bowels or bladder and no bleeding or fever.  
The veteran was quite convinced that he had spastic colon.  
On examination, it was noted that the veteran weighed 273 
pounds.  His abdomen was soft and obese and there were good 
bowel sounds, with no tenderness.  The pertinent assessment 
was apparent irritable bowel symptoms.

A June 1994 private radiology report indicates the veteran 
underwent an abdominal ultrasound due to right upper quadrant 
pain.  The clinical impression was a negative examination of 
the veteran's gallbladder with poor delineation of the 
pancreas secondary to bowel gas.

In an October 1999 written statement to VA, K.S.B, M.D., said 
the veteran had severe gastric dyspepsia and recurrent kidney 
stones.

An April 2000 VA examination report indicates that abdominal 
examination findings were benign except for a little 
epigastric tenderness.   The clinical impression included 
gastroesophageal reflux disease (GERD), with last endoscopy 
in October 1996.  The report indicates that the October 1996 
endoscopy report showed a healed duodenal ulcer and some 
esophagitis, and he had loose stool.

In a September 2001 office record, Dr. K.S.B. reported that 
the veteran acknowledged the recent presence of fevers and 
diarrhea that was "nothing new".  On examination, his 
abdomen was soft and nontender with no organomegaly, and 
bowel sounds were present.  The clinical impression included 
GERD and nonsteroidal anti-inflammatory drug intolerance.

As noted above, the veteran has asserted that he has a 
spastic colon and that the disorder had its origin during his 
period of active service.  His service medical records note 
diagnoses of IBS and splenic flexure syndrome, and also viral 
gastroenteritis, but are otherwise negative for reference to 
complaints of, or treatment for, spastic colon disease.

The evidence received since the July 1993 decision consists 
of VA and non-VA medical records and examination reports, and 
the veteran's written statements.  In the October 1999 
written statement, Dr. K.S.B. diagnosed severe gastric 
dyspepsia and recurrent kidney stones and in the April 2000 
VA examination report, the examiner noted that the veteran 
had GERD.  This evidence is new, and does bear directly on 
the question of whether the veteran has a gastrointestinal 
disorder related to active military service.  In the Board's 
opinion, under the Federal Circuit Court case law, this 
evidence provides a more complete picture of the veteran's 
disability and its origin, and thus does bear directly and 
substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  See Hodge, supra.  Thus, this 
evidence is new and material, and we may reopen the veteran's 
claim of entitlement to service connection for a spastic 
colon.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for spastic colon, and 
will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board. 

III.  Increased Ratings

A.  Factual Background

A January 1993 VA record indicates the veteran was referred 
for an electromyography/nerve conduction study (EMG/NVS) due 
to a four-month history of tingling in his digits.  An April 
1993 record indicates dysesthesias in his first second and 
third digits of each hand since October 1992.

A February 1993 VA examination report reflects that the 
veteran was 40 years old and complained of pain and numbness 
in both hands.  Clinical findings revealed a positive Tinel's 
sign in both wrists and the diagnosis was carpal tunnel 
syndrome (CTS).

In its July 1993 rating decision, the RO, in pertinent part, 
denied the veteran's claim of entitlement to service 
connection for bilateral carpal tunnel syndrome and granted 
service connection for status post surgical arthrodesis of 
the lunate to triquetrum of the right wrist with chronic 
synovitis and early degenerative arthritis.  The right wrist 
disability was awarded a 10 percent disability evaluation 
under Diagnostic Code 5299-5215.

In a March 1994 office record, D.R., M.D., reported the 
veteran's complaints of bilateral hand pain.  It was noted 
that the veteran worked with his hands and did quite a bit of 
filing, after which his first metacarpophalangeal joint (MCP) 
in both his fingers and thumbs was very sore.  The pertinent 
assessment was bilateral hand strain with work.

In an April 1994 statement to VA, Dr. R. said he examined the 
veteran in February 1993, when he complained of numbness and 
tingling in both hands.  The veteran was an airline mechanic 
and used his hands extensively.  Examination at that time was 
consistent with CTS, with both Phalen's test and Tinel's test 
being positive.  There was no muscle wasting.  The plan at 
that time was to use wrist splints at night and Motrin for 
pain, and to attempt to minimize hand activity.

Private medical records, dated from May 1994 to June 1995, 
from V.O.M., M.D., indicate that when the veteran was 
initially seen in May 1994 the clinical impression was 
suspicious for early inflammatory arthritis.  

A September 1994 VA outpatient record reflects the veteran's 
concerns regarding his rheumatoid arthritis and that he had 
discomfort in both hands.

In March 1995, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
veteran was right-handed.  It was noted that he used wrist 
braces at night.  He complained of bothersome right wrist 
pain without numbness.  Both hands had feelings of pain, 
numbness, and weakness.  On examination, wrist motion was 
flexion 65/80; extension 60/70; radial deviation 20/20; ulnar 
deviation 40/45; pronation 90/90 and supination 90/90.  Pain 
with these movements was bothersome on the right.  The radial 
aspect of the wrist was very tender, bilaterally, worse on 
the right, and the dorsal aspect was tender on the right 
wrist.  Carpal tunnel signs were positive on the right and 
slightly positive on the left.  The ulno-carpal joint was 
nontender, bilaterally.  There was a well-healed dorsal scar 
of 7 cm. on the right wrist.  The veteran's hand had full 
motion with no redness or swelling.  Sensation and intrinsic 
functions were normal in both hands, and tenderness was 
confined to the metacarpal phalangeal (MP) joints of several 
fingers, bilaterally.  X-rays showed early degenerative 
arthritis in the veteran's right wrist with evidence of solid 
arthrodesis between the lunate and triquetrum.  The clinical 
assessment was the veteran's right wrist was status post 
surgery in military for sequelae of injury, possibly 
including fracture.  The surgery was well healed.  The right 
wrist had progressed to some arthritis.  Continued pain and a 
moderate loss of motion were diagnosed as chronic synovitis, 
early degenerative arthritis and bothersome scarring.  The 
right wrist also had some evidence of carpal tunnel syndrome.  

When he was seen by Dr. V.O.M. in April 1995, examination 
reflected a bit of puffiness of the veteran's right wrist and 
some very subtle flexion deformities of the joints and 
several fingers on his left hand.  

In April 1995, the RO received the veteran's claim for an 
increased rating for his service-connected right wrist 
disability and service connection for bilateral carpal tunnel 
syndrome.

When seen in June 1995, Dr. V.O.M. said examination showed 
trace synovitis of the right wrist.

In September 1995, the RO granted service connection for 
carpal tunnel syndrome of each upper extremity, evaluated as 
10 percent disabling since October 1, 1992, under Diagnostic 
Code 8999-8515. 

In a July 1996 letter, regarding the veteran's claim for 
Social Security Administration (SSA) disability benefits, 
D.A.A., M.D., noted the veteran's multiple injuries that 
caused neurologic deficits.  Currently, the veteran had 
intermittent numbness and tingling over the median 
distribution of both hands that wakened him at night, and 
occurred during activities at work such as power grip for 
manipulating a wrench.  The veteran complained of MCP joint 
pain and wrist pain with intermittent numbness and tingling 
over the medial distribution of both hands that woke him up 
at night.  It was noted that the veteran had stopped working 
in April 1996 and his symptoms had improved.  He no longer 
used resting wrist splints but still had intermittent 
tingling in his fingers of both hands, especially at night.  
He was unable to do any fine manipulation or forceful 
gripping with his hands and had difficulty opening a jar.  
The veteran had a history of right wrist fracture that 
required fusion in 1982 with some residual restricted wrist 
motion, but no neurological deficit.  

On examination, strength was 5/5 throughout the upper and 
lower extremities symmetrically except for 4/5 finger 
flexors, thumb flexors, thumb abduction, bilaterally, 3/5 
fifth finger to thumb opposition bilaterally, 3/5 finger 
abductors and adductors, 4/5 lumbricals bilaterally.  Range 
of motion of the left wrist, bilateral hands and all joints 
of the fingers was normal.  Right wrist was limited to 45 
degrees of extension, 60 degrees of flexion, 180 degrees of 
radial deviation and 35 degrees of ulnar deviation.  There 
was mild to moderate laxity of the radial collateral 
ligaments, the thumb MCP joint.  Pinprick sensation, 
vibration, and two point discrimination was intact in the 
veteran's hands.  Percussion of the medial nerve at the wrist 
was positive for Tinel's sign, bilaterally.  The veteran had 
a moderate deficit of the ulnar grasp, bilaterally, mild 
deficit of three point pinch and adduction of the thumb.  Dr. 
D.A.A. said that the veteran would have mild deficits in 
repetitive gripping with his hands and would not be able to 
do forceful gripping.  The clinical impression was rheumatoid 
arthritis involving multiple joints, including wrists and 
fingers and carpal tunnel syndrome with symptoms having 
improved since the veteran stopped working.  Any forceful or 
repetitive use of his hands was significantly limited.

In October 1996, the veteran underwent VA examination for 
peripheral nerves.  According to the examination report, the 
veteran developed numbness and night pain while working as a 
mechanic from 1992 to 1995, after which his job changed to 
inspector in 1995 and his symptoms abated somewhat.  The 
right hand was somewhat worse and his hands cramped while 
writing.  He had to stop taking medication due to 
gastrointestinal bleeding, and an endoscopy was planned.  On 
examination, there was a well-healed right wrist dorsal scar 
with some limitation of motion in the right wrist.  There was 
a positive Tinel's sign, bilaterally, but two-point 
discrimination was 4 millimeters (mm) all fingers on the 
right, 3 mm on the left.  Thought pinch was 12 pounds on the 
right hand and 10 pounds on the left hand; mild right thenar 
atrophy was appreciated.  Strength was normal on both upper 
extremities.  Pinprick sensation was intact in both upper 
extremities.  Degenerative reflexes were not seen.  Deep 
tendon reflexes were physiological and symmetrical, except 
for a right biceps jerk that appeared diminished when 
compared with the left.  The clinical impression was 
bilateral carpal tunnel syndromes, recently improved, and 
probably related to work and seronegative RA.  The VA noted 
that the CTS did not appear severe enough to require surgical 
intervention at that time.

In November 1996, the veteran underwent VA orthopedic 
examination, performed by the physician who examined him in 
March 1995.  According to the examination report, the veteran 
was not using any bracing or exercising.  It was noted that 
the veteran had hand pain, numbness, and weakness, and 
numbness was mainly in the ulnar three digits.  On 
examination, wrist motion was flexion 68/70, extension 60/70; 
radial deviation 20/20; ulnar deviation 40/45; pronation 
90/90 and supination 90/90.  Wrist pain with movement was 
bothersome on the right.  Both wrists were tender on the 
radial and dorsal aspects.  Ulno-carpal areas were nontender.  
Carpal tunnel signs were positive at both wrists.  The ulnar 
nerve had moderate tenderness at the right elbow.  The right 
wrist had a well-healed surgical scar dorsally.  X-rays taken 
in 1995 showed moderate degenerative arthritis at the right 
wrist, described above.  It was noted that the diagnosis was 
as stated in the March 1995 examination report and the 
examiner commented that continued wrist difficulty could be 
expected.

The veteran underwent VA orthopedic examination in June 1997 
regarding his rheumatoid arthritis.  According to the 
examination report, prepared by the physician who examined 
the veteran in March 1995 and November 1996, the veteran was 
concerned about his rheumatoid arthritis.  The veteran's 
hands had a satisfactory appearance.  There was a slight 
flexion deformity at one distal interphalangeal (DIP) joint 
from an old trauma.  There was no redness or swelling at any 
joint.  There was full extension of ten digits and full 
flexion of eight fingers.  There was full opposition and 
flexion of two thumbs.  Sensation was diminished in the ulnar 
two digits of the left hand.  Carpal tunnel signs were 
positive at both wrists but the tingling went into the ulnar 
nerve distribution.  The ulnar nerve was nontender at both 
elbows.  Wrist motion was essentially the same as before with 
flexion 65/80; extension 60/70; radial deviation 20/20; ulnar 
deviation 40/45; pronation 90/90; and supination 90/90.  The 
right wrist had a well-healed surgical scar dorsally and had 
tenderness.  X-rays of the right wrist were taken in 1996 
that showed minimal arthritic changes.  

In August 1997, the veteran underwent another VA orthopedic 
examination regarding his arthritic disorder.  It was noted 
that the veteran's right wrist had a dorsal surgical scar 
with range of motion limited to 40 degrees of flexion and 
40 degrees of extension.  

A March 2000 EMG report diagnosed clinical and 
electrophysiologic carpal tunnel syndromes.  It was noted 
that the veteran was treated for rheumatoid arthritis and 
this was the source of his difficulties.  It was also noted 
that the veteran's hands had worsened greatly since last seen 
in 1996 and were symptomatic enough to require surgical 
intervention.

In April 2000 the veteran underwent VA examination for his 
hands, fingers, and thumbs.  According to the examination 
report, after service the veteran was diagnosed with 
seronegative rheumatoid arthritis; he had undergone wrist 
fusion in service.  He currently complained of morning 
stiffness and said his joints worsened when he overused, such 
as with too much handwork.  That made his hand swell and be 
painful.  He had hand numbness in the morning and was 
diagnosed with carpal tunnel syndrome that worsened, 
according to the EMG studies, by report.  It was recommended 
by a neurologist that the veteran consider surgery on his 
right hand.  He had the numbness since 1991 or 1992.  

On examination, the veteran had a right wrist scar consistent 
with previous surgery.  Dorsiflexion was comparable to the 
other side with no synovitis present.  Volar flexion was 
somewhat limited on the right as compared with the left.  The 
veteran could fully flatten his hands.  He had some swelling 
to the second and third MCP joints on the right hand with 
slight erythema over the MCPs on the left hand.  There was 
tenderness to the MCP joints and to several proximal 
interphalangeal (PIP) joints.  Tinel's sign was positive 
bilaterally at the wrists with tingling experienced in the 
third digits, bilaterally. the veteran could fully close his 
hands and his grip strength was actually fairly good.  
Reflexes were symmetric throughout and strength was adequate.  
X-rays showed some carpal narrowing at the right wrist, 
consistent with the previous surgery.

According to a July 2000 Social Security Administration (SSA) 
record, the veteran was deemed totally disabled and eligible 
for disability benefits in April 1996.  He was found disabled 
to due to rheumatoid arthritis and other inflammatory 
polyarthropathies.

An August 2000 VA hand, finger, and thumb examination report 
indicates the veteran was seen for complaints of his right 
wrist and left hand.  He complained of moderate right wrist 
pain.  There was fairly significant loss of right wrist 
motion and there was full left wrist motion.  Hand pain was 
moderate to severe in both hands.  Both hands had numbness on 
a daily basis.  The veteran had subjective symptoms of 
weakness in both hands.  He had easy fatigue in the entire 
body, including both hands had had impaired hand 
coordination.  Flare-ups in the hands involved any manual 
activity that happened daily and resting for a time was 
usually helpful.  After his right wrist surgery, the veteran 
had chronic pain.  

On examination, the veteran's hands had full extension of 
nine digits.  Both hands had some mild pain with movement.  
Both hands had some tenderness in the MP joints of each 
finger, somewhat worse at the right hand.  Sensation and 
intrinsic muscle functions were satisfactory in both hands.  
The ulnar nerve was tender, bilaterally, worse on the left.  
Carpal tunnel signs were positive, bilaterally.  Wrist motion 
allowed flexion 60/75; extension 40/70; radial deviation 
15/20; ulnar deviation 30/40; pronation 90/90 and supination 
90/90.  There was some bothersome right wrist pain with these 
movements.  The right wrist was tender on the radial, dorsal, 
and ulnar areas and the left wrist had a slight tenderness on 
the radial aspect and was otherwise nontender.  The volar 
portion of each wrist was nontender, other than the positive 
carpal tunnel signs.  The right wrist had a scar dorsally 2 1/2 
inches that had moderate tenderness and was well healed.  X-
rays showed some degenerative arthritis in the veteran's 
wrists.  The right wrist fusion was solid.  The pertinent 
diagnosis was right wrist status post arthrodesis of two 
carpal bones.  Continued pain, tenderness, and loss of motion 
were diagnosed as chronic syndovitis, early degenerative 
arthritis, and some bothersome scarring.  Carpal tunnel 
syndrome and rheumatoid arthritis had been diagnosed in the 
past.   The VA examiner commented that the veteran had 
subjective symptoms noted above, and a decrease of 3/4 of an 
inch in the pulp-to-palm-distance at each finger of each hand 
would represent that.  On the right, that would represent the 
hand symptoms that related to the wrist.  The veteran also 
had flare-up problems and a decrease in the pulp-to-palm 
distance of 1/2 inch for each of eight fingers represented 
that.  (Pulp-to-palm distance that day was zero for each of 
eight fingers.

Also in August 2000, the veteran underwent a VA peripheral 
nerves examination.  The examination report notes that the 
veteran's symptoms were stable with continued numbness and 
burning hand pain that caused frequent nocturnal awakenings, 
at least nightly.  He iced his hands to get pain relief.  
Nerve conduction studies performed in March 2000 documented 
median nerve slowing, bilaterally.  It was noted that the 
veteran took prescribed medication for rheumatoid arthritis.  
Sensory abnormalities were evident in the median distribution 
of both hands, right greater than left.  The veteran had 
difficulty manipulating fine objects and lost sleep at night 
due to his CTS.  The bilateral median nerve was specifically 
involved in the veteran's disability.  

On examination, the veteran's grips were 60 pounds in his 
right hand and 64 pounds in his left hand.  There was grip 
weakness and bilateral opponens atrophy.  Pinprick sensation 
was impaired in the left hand and right median distribution, 
but two-point was within 5 mm. all digits.  Deep-tendon 
reflexes were physiological and symmetrical.  Sensory and 
motor impairment was described as 4/5 weakness of opponens 
bilaterally.  There was also atrophy from nerve damage, 
bilaterally.  The diagnosis was bilateral carpal tunnel 
syndromes.  In response to the RO's query as to whether the 
veteran's incomplete paralysis of each wrist was mild, 
moderate, or severe, the VA examiner noted that the muscles 
involved, the opponens pollicis, showed severe atrophy 
bilaterally.  The VA examiner said that the carpal tunnel 
syndromes were electrophysiologically moderate, but symptoms 
and signs were severe.

In January 2001, the RO awarded a 50 percent disability 
evaluation to the veteran's service connected CTS of the 
right hand, and a 40 percent disability evaluation to the 
veteran's service-connected CTS of the left hand, both 
effective from March 22, 2000, the date the RO received 
objective medical evidence that showed the increased severity 
of the veteran's CTS disability.

Private medical records from Dr. K.S.B. (who also performed 
the veteran's June 1997 VA examination) indicate that, when 
seen in June and September 2001, the veteran acknowledged the 
recent presence of hand paresthesias.  On examination, range 
of motion was normal for all joints.  Neurological 
examination was grossly non-focal with normal strength and 
reflexes.  Pertinent diagnoses included bilateral CTS.  

In August 2002, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
veteran complained of multiple joint pain, and had last seen 
his private rheumatologist in June 2002 when he had steroid 
shots in both shoulders.  Both hands had pain, numbness, and 
weakness, and the veteran tended to drop things with both 
hands.  Numbness involved all ten digits.  The veteran had 
subjective symptoms of weakness in the hand.  Easy fatigue 
bothered both hands and wrists.  Impaired coordination was 
felt in both hands.  Flare-up activity mostly bothered his 
upper extremities, including his hand and wrists.  That 
happened daily with various manual activities.  Resting for 
an hour helped some, and he was usually improved by the next 
day.  His most bothersome recent health problem in the last 
three months had been bilateral shoulder pain.

On examination, wrist motion allowed flexion 60/75; extension 
45/70; radial deviation 15/20; ulnar deviation 30/40; 
pronation 90/90 and supination 90/90.  Various motions were 
the same actively and passively.  Both wrists had some 
equally moderate pain with movement.  Both wrists had very 
slight swelling but no redness, and both wrists had a 
moderate generalized tenderness.  The right wrist had a 2.5-
inch surgical scar dorsally and it had a slight tenderness 
and numbness.  The veteran examiner commented that both of 
the veteran's wrists had a history of probable CTS and there 
were continuing CTS signs at each wrist and at each hand, 
diagnosed as CTS.  The VA examiner also noted that a 25-
degree decrease in the extension of each wrist represented 
symptoms at each wrist.  The veteran had flare-up problems.  
A 20-degree decrease in the flexion of each wrist represented 
flare-ups at the wrist and at the adjacent portions of the 
upper extremity, bilaterally.  

In September 2002, the veteran underwent VA peripheral nerve 
examination.  According to the examination report, since last 
seen, he noted increased symptoms with pain and numbness and 
was treated for rheumatoid arthritis with prescribed 
medication that was recently discontinued.  Several weeks 
ago, the veteran noted worsening of his hands with more 
numbness but that improved somewhat.  He remained impaired 
with fine motor coordination in his hands.  The veteran 
experienced flare-ups with increased pain, numbness, and 
difficulty with use, and had sensory abnormalities in both 
hands.  He was unable to use his hand for fine motor 
manipulation, and night pain interfered with sleep.  Both 
median nerves at the wrist were involved.  

On examination, the veteran's right hand grip was 54 pounds 
and his left hand grip was 62 pounds.  His strength was 
normal in his upper and lower extremities with the exception 
of median intrinsics and opponens pollicis, bilaterally.  
There was no fasciculation seen but there was thenar atrophy, 
bilaterally.  Pinprick sensation was impaired in both hands.  
Deep-tendon reflexes were physiological and symmetrical.  The 
VA examiner noted that the veteran's disability was the 
result of bilateral CTS.  Sensory and motor impairment was 
described as neuritis that affected both extremities 
symmetrically.  Results of the NCV diagnosed bilateral CTS, 
severe; from rheumatoid arthritis.  The VA examiner said the 
veteran' hands were currently disabling but there was a 
proven, effective treatment known as carpal tunnel release.

In November 2002, the RO granted the veteran's claim for a 
total rating based upon individual unemployability due to 
service-connected disabilities, effective from April 2001.  



B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The veteran's entire history is 
reviewed when making a disability rating.  38 C.F.R. § 4.1.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability and to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

1.  Increased Initial Ratings For Right and Left Hand
Carpal Tunnel Syndrome

The Board here notes that this claim is one in which the 
veteran has expressed continuous disagreement with the 
initial rating assignment.  The U.S. Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. at 58 as to the primary 
importance of the present level of disability is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995).  The Board notes that the 
veteran is right-hand dominant, thus his right carpal tunnel 
syndrome is evaluated as impairment of the major upper 
extremity and his left carpal tunnel syndrome is evaluated as 
impairment of the minor upper extremity.  See 38 C.F.R. § 
4.69 (2003).

Neurological disability is evaluated under 38 C.F.R. § 4.124a 
(2003) based on paralysis of various nerve groups.  Under 
section 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  Id. Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  Id.  The maximum rating, which may be assigned 
for neuritis not characterized by organic changes, will be 
that for moderate, incomplete paralysis.  See 38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 38 
C.F.R. § 4.124.

The veteran's service-connected carpal tunnel syndrome is 
rated by analogy under Diagnostic Code (DC) 8515, which 
provides for the evaluation of disability involving the 
median nerve.  38 C.F.R. §§ 4.20, 4.124a, DC 8515.  Where 
there is complete paralysis of the median nerve with the 
major hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to the palm; weakened wrist 
flexion; and pain with trophic disturbances; a 70 percent 
evaluation is warranted in the major extremity and a 60 
percent evaluation is warranted in the minor extremity.  Id.  
Incomplete, severe paralysis warrants a 50 percent evaluation 
in the major extremity and a 40 percent evaluation in the 
minor extremity; incomplete moderate paralysis warrants a 30 
percent evaluation in the major extremity and a 20 percent 
evaluation in the minor extremity; and incomplete mild 
paralysis warrants a 10 percent evaluation in both the major 
and minor extremity.  Id.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  See 38 C.F.R. § 4.120.

(a)  Rating From October 1, 1992, to March 21, 2000

Upon review of the probative and competent medical evidence 
of record, the Board concludes that a 30 percent evaluation 
is warranted for right hand carpal tunnel syndrome for the 
period from October 1, 1992, to March 21, 2000, and that a 
20 percent evaluation is warranted for left hand carpal 
tunnel syndrome for the period from October 1, 1992, to March 
21, 2000.

The medical evidence of record corroborates findings of 
bilateral carpal tunnel syndrome of essentially moderate 
severity.  As noted in the March 1995 VA orthopedic 
examination report when the veteran reported feelings of 
bilateral hand pain, numbness, and weakness and positive 
carpal tunnel signs were reported in each hand, more on the 
right than the left hand, although sensation and intrinsic 
functions were normal in both hands.  The July 1996 letter 
from Dr. D.A.A. is consistent with these findings, noting the 
veteran's complaints of intermittent numbness and tingling 
over the median distribution of both hands that awakened him 
at night, while examination revealed essentially normal 
strength and range of motion, but Tinel's sign was positive, 
bilaterally, and the veteran had a moderate deficit of the 
ulnar grasp, bilaterally, with mild grip deficits.  The 
October 1996 peripheral nerve examination reflects a positive 
Tinel's sign, bilaterally, with mild right thenar atrophy and 
normal strength and pinprick sensation in the upper 
extremities and the impression of bilateral carpal tunnel 
syndromes, recently improved and probably related to work and 
seronegative rheumatoid arthritis, but not severe enough to 
warrant surgical intervention.  As noted in the November 1996 
VA examination report, the ulnar nerve had moderate 
tenderness at the right elbow, but in June 1997 the VA 
examiner found that the ulnar nerve was nontender at both 
elbows, carpal tunnel signs were positive at both wrists, and 
the tingling went to the ulnar nerve distribution.  

Thus, with all reasonable doubt resolved in the veteran's 
favor, the Board concludes that the medical evidence of 
record demonstrates essentially moderate right carpal tunnel 
syndrome and moderate left carpal tunnel syndrome for the 
period from October 1, 1992, to March 21, 2000.  Thus, the 
Board finds that the criteria for a 30 percent evaluation for 
right carpal tunnel syndrome from October 1, 1992, to March 
21, 2000 are met.  The Board further finds that the criteria 
for a 20 percent evaluation for left carpal tunnel syndrome 
(as the minor extremity) for the period from October 1, 1992, 
to March 21, 2000, are met.

However, the objective medical evidence of record for the 
period from October 1, 1992, to March 21, 2000, preponderates 
against a finding of severe incomplete or complete paralysis 
of the right or left medial nerve.  The veteran's right or 
left hand was not inclined to the ulnar side, and his index 
and middle fingers were not more extended than normal.  He 
did not exhibit an inability to make a fist and his index and 
middle fingers did not remain extended.  There was no 
indication that he had incomplete and defective pronation of 
the right or left hand.  There was also no indication of any 
trophic disturbances.  Thus, the criteria for an evaluation 
in excess of 30 percent for right hand and in excess of 20 
percent for left bilateral carpal tunnel syndrome have not 
been met for the period from October 1, 1992, to March 21, 
2000.

In reaching this decision, the Board notes that it has also 
considered other applicable rating criteria.  However, the 
veteran's service-connected disabilities are limited to 
neurological dysfunction and do not warrant consideration of 
other diagnostic codes.  Similarly, since the disorder is not 
based on limitation of motion, consideration of DeLuca v. 
Brown, supra, is not warranted.

(b)  Rating From March 22, 2000

For the period from March 22, 2000, the objective medical 
evidence of record demonstrates that the veteran's service-
connected carpal tunnel syndrome is shown to be productive of 
no more than severe incomplete paralysis in each hand.  For a 
higher evaluation for either extremity, complete paralysis 
must be demonstrated.  While the veteran does manifest 
several of the symptoms of complete paralysis as set forth in 
the regulations, the most recent medical opinion of record is 
that his disability does not yet approach complete paralysis 
in either extremity.  In fact the April 2000 VA examination 
showed that while Tinel's sign was positive bilaterally, the 
veteran could fully close his hands, and his grip strength 
was reported as fairly good and, in August 2000, while a VA 
peripheral nerve examination report noted that the muscles 
involved, the opponens pollicis, showed severe atrophy, 
bilaterally, the veteran's CTS was electrophyisiologically 
moderate, but symptoms and signs were severe.  When examined 
in September 2002, the VA peripheral nerve examiner reported 
thenar atrophy, bilaterally, neuritis and that results of the 
nerve conduction study showed severe CTS for which surgical 
treatment was effective.
 
Although there is a medical opinion that the veteran is 
unable to work due to his carpal tunnel syndrome, this 
additional disability is contemplated in the award of the 
total rating based on individual unemployability due to 
service-connected disabilities that was granted by the RO 
effective from April 2001.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than the 10 percent 
evaluations assigned, he was correct, and the RO has granted 
a 50 percent evaluation for the CTS of the right hand and 40 
percent evaluation of the left hand, effective from March 22, 
2000, the date of receipt of medical evidence that described 
the increased severity of the CTS disability.  However, to 
the extent that he implies that he warrants more than 
currently assigned 50 percent evaluation for CTS of the right 
hand and 40 percent evaluation for CTS of the left hand, for 
the period from March 22, 2000, the objective medical 
findings do not support an increased evaluation under 
Diagnostic Code 8515

Finally, the Board concludes that the objective medical 
evidence of record preponderates against a rating in excess 
of 50 percent for CTS of the right hand and 40 percent for 
CTS of the left hand, for the period from March 22, 2000.  
The evidence is not equipoise as to warrant consideration of 
the benefit-of-the-doubt doctrine.  38 C.F.R. § 3.102.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing, or allegation, that the service-connected 
disabilities have caused marked interference with employment 
or necessitated frequent periods of hospitalization beyond 
that already considered by the RO in its disability awards.  
The medical evidence over the last decade pertaining to this 
issue has consisted of examinations and medical record and no 
hospital records.  Although the service-connected carpal 
tunnel syndrome of the left and right hand disabilities are 
seriously impairing, they are not shown to have resulted, by 
themselves, in marked interference with employment. The 
veteran has other non-service-connected disabilities that 
significantly affect employment.  In fact, SSA awarded 
disability benefits to the veteran due to rheumatoid 
arthritis and other inflammatory polyarthropaties, but not 
due to carpal tunnel syndrome of the left and right hand.  
The overall disability picture with respect to the service-
connected CTS of the right and left hand now under 
consideration does not show any significant impairment beyond 
that contemplated in the 50 percent rating assigned for the 
right hand and 40 percent rating for the left hand assigned 
under Diagnostic Code 8515.

2.  Right Wrist

As noted above, the veteran's "major" hand is his right 
hand.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees.

The veteran's service-connected right wrist disability is 
also rated by analogy and evaluated as 10 percent disabling 
under Diagnostic Code 5215, which evaluates limitation of the 
wrist.  .  Under DC 5215's criteria for limitation of motion 
of the wrist, a 10 percent disability evaluation is assigned 
for either the major or minor hand with dorsiflexion less 
than 15 degrees or palmar flexion limited in line with the 
forearm.  Id.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for status 
post surgical arthrodesis of lunate to triquetrum of the 
right wrist with chronic synovitis and earlier degenerative 
arthritis.  The current 10 percent evaluation assigned to the 
service-connected disability is the highest rating assignable 
under the rating criteria for limitation of motion of the 
wrist, under DC 5215.  If evaluating the veteran's disability 
under limitation of motion of the wrist, including limitation 
of supination, a higher evaluation would require ankylosis of 
the wrist or that the veteran's left hand be in a fixed 
position.  See 38 C.F.R. § 4.71a, DCs 5213, 5214.  There is 
no competent medical evidence that the veteran's right hand 
is either in a fixed position or that the wrist is ankylosed 
to warrant consideration of those diagnostic codes, even by 
analogy, due to the service-connected right wrist disability.  
See id.  For example, the ranges of motion for the right 
wrist reported in the March 1995, October and November 1996, 
August 1997, August 2000, and August and September 2002 VA 
examination reports with respect to flexion, extension, ulnar 
deviation, and radial deviation were essentially full with 
little more than mild loss of motion.  The Board acknowledges 
the veteran reported wrist pain on with movement during the 
examinations.  Nevertheless, the Board finds that such 
findings would not allow consideration of diagnostic codes 
that contemplate a total lack of movement of the wrist or 
hand.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, supra; however, the analysis in 
DeLuca does not assist the veteran, as he is receiving the 
maximum disability evaluation for limitation of motion of the 
wrist.  See Johnston v. Brown, 10 Vet. App. at 85 (remand 
improper for the Board to consider functional loss due to 
pain because appellant was in receipt of maximum evaluation 
for limitation of function of the wrist).

The veteran is, of course, competent to report his symptoms.  
However, to the extent that the veteran implies that he 
warrants more than a 10 percent evaluation, the medical 
findings do not support an increased evaluation under DC 
5215.

However, this does not end the Board's discussion.  The 
recent medical evidence also reflects that the veteran's 
service-connected right wrist disability includes a 21/2-inch 
well-healed scar that was moderately tender when examined by 
VA in August 2000, and slightly tender and numb at the August 
2002 VA examination.

During the course of this claim and appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating skin disorders, as set forth in 38 
C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-49,599 (Oct. 9, 
2002). These changes became effective on July 31, 2002.  See 
38 C.F.R. § 4.118 (2003). 

Scars that are superficial and poorly nourished with repeated 
ulceration, are tender and painful on objective 
demonstration, or that limit function of the affected part 
parts warrant a 10 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805, effective prior to and 
after July 31, 2002.

Giving the veteran the benefit of the doubt, the Board finds 
that a separate 10 percent evaluation is warranted for the 
right wrist scar right hand, under Diagnostic Code 7804, 
effective prior to and after July 31, 2002, for superficial 
scars, tender and painful upon objective demonstration.  The 
August 2000 VA examination included medical evidence that 
establishes that the veteran has "moderate tenderness" over 
the scar the right wrist.  The August 2002 VA examination 
report noted the surgical scar dorsally on the veteran's 
right hand.  That VA medical specialist also reported that 
the scar had a slight tenderness and numbness.  Thus, with 
resolution of reasonable doubt in the veteran's favor to this 
limited extent, the Board finds that a separate 10 percent 
evaluation is warranted under DC 7804 for a tender right 
wrist as a residual of the status post surgical arthrodesis 
of lunate to triquetrum of the right wrist, with chronic 
synovitis and earlier degenerative arthritis.

The Board specifically finds that the assignment of the 10 
percent evaluation under DC 7804 for the scar of the right 
wrist is not duplicative or overlapping of any of the 
symptomatology for which the 10 percent evaluation is 
assigned under Diagnostic Code 5215.  As discussed above, the 
10 percent evaluation assigned to the right wrist disability 
under DC 5215 is for the limitation of motion of the right 
wrist.  The tenderness due to the right wrist surgical scar 
is not contemplated under DC 5215, and is not, in fact, pain 
on motion but tenderness to the touch.  Thus, the additional 
10 percent disability evaluation under DC 7804 is warranted, 
and is not prohibited by 38 C.F.R. § 4.14 (2003).  See also 
Esteban v. Brown, supra.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a spastic colon is 
reopened, and the appeal is, to that extent, granted.

For the period from October 1, 1992, to March 21, 2000, a 30 
percent evaluation is granted for carpal tunnel syndrome of 
the right hand, subject to the laws and regulations governing 
the award of monetary benefits. 

For the period from October 1, 1992, to March 21, 2000, a 20 
percent evaluation is granted for carpal tunnel syndrome of 
the left hand, subject to the laws and regulations governing 
the award of monetary awards.

For the period from March 22, 2000, a rating in excess of 50 
percent is denied for carpal tunnel syndrome of the right 
hand.

For the period from March 22, 2000, a rating in excess of 40 
percent is denied for carpal tunnel syndrome of the left 
hand.

A rating in excess of 10 percent is denied for status post 
surgical arthrodesis of lunate to triquetrum of the right 
wrist with chronic synovitis and earlier degenerative 
arthritis.

A separate 10 percent disability evaluation is granted for a 
tender surgical scar on the dorsum of the right hand as a 
residual of the status post surgical arthrodesis of lunate to 
triquetrum of the right wrist with chronic synovitis and 
earlier degenerative arthritis, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

As noted above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
38 U.S.C.A. §§ 5100-5103A, 5106-7.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, supra; Charles v. Principi, supra.  Third, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Regarding the veteran's claim of entitlement to service 
connection for spastic colon, the Board notes, as detailed 
above, that service medical records reflect that the veteran 
was diagnosed with IBS and splenic flexure syndrome in 
December 1984 and with IBS in January 1985.  In 1991, he was 
treated for viral gastroenteritis.  A separation examination 
report is not currently associated with the claims file.  
Post-service medical records indicate that, in March 1994, he 
demonstrated apparent IBS syndrome, in October 1996 GERD was 
diagnosed, in October 1999 severe gastric dyspepsia was 
reported, and, in August 2001, a VA record notes reflux.  
Thus, in the interest of fairness and due process, the Board 
believes the veteran should be afforded a VA examination to 
determine the etiology of any currently diagnosed 
gastrointestinal disorder. 

The veteran also seeks service connection for rheumatoid 
arthritis, which was diagnosed by Dr. V.M. in May 1994.  
While several envelopes of service medical records are 
associated with the claims files, it appears that at least 
two pertinent service medical records are missing: a 
separation examination report, noted in the July 1993 RO 
rating decision, and an examination report dated March 27, 
1992, noted in the August 1997 VA orthopedic examination 
report.  The VA examiner said the March 27, 1992, record 
"documented complaints of right wrist pain, numb hands, 
chronic ankle pain and swelling, knee pain" and "tenderness 
of both wrists and of the metacarpal phalangeal joints along 
with swelling of those joints" although a diagnosis was not 
provided at that time, according to the examination report.  
The VA examiner diagnosed rheumatoid arthritis based on a 
"long-standing" history of multiple joint swelling that 
"started in 1991 while the veteran was in the military and 
his medical records from the military service also document 
that the [veteran] was having symptoms prior to his 
discharge."

However, in the March 1999 SSOC, the RO continued to deny the 
veteran's claim, noting "there was no evidence of an 
examination done on [March 27, 1992] to indicate any 
complaints of joint pain by the veteran" or that the 
evidence showed the disorder started in 1991 prior to 
discharge.  In the interest of due process and fairness, the 
Board believes that further efforts should be made to obtain 
another copy of the March 27, 1992, service medical record 
and the veteran's separation examination report, including 
contacting the National Personnel Records Center and the 
veteran.  Further, the Board believes that an effort should 
be made to find the examiner who performed the 1997 VA 
examination, if possible, to clarify the basis of the 
physician's opinion, or have another VA medical specialist 
review the veteran's service medical records to determine the 
etiology of his currently diagnosed rheumatoid arthritis.

The veteran's service-connected post lumbar disc excision and 
fusion syndrome with chronic muscular strain superimposed on 
postoperative stiffness and irritation, is evaluated as 20 
percent disabling under 38 C.F.R. § 4.17a, Diagnostic Code 
5293.  However, effective September 26, 2003, the rating 
schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  Under the revised criteria, intervertebral 
disc system is evaluated under DC 5243.

The RO has not yet considered the veteran's claim in the 
context of the new regulations.  However, the Board must 
apply the old law prior to the effective date of the new law.  
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 38 
U.S.C.A. § 5110(g) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Nevertheless, prior to 
consideration of the veteran's claim regarding his service-
connected lumbar spine disability and, in the interest of due 
process, the veteran must be provided with a SSOC that 
advises him of the new regulations.  

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding the veteran's claim for an increased rating 
for his back disability.  Although in a lengthy June 2001 and 
June 2002 letters, the RO advised the veteran of the new 
VCAA, and its effect on his other claims, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra, and other cases.

Also, in the November 2002 rating decision, the RO denied the 
veteran's claim for a rating in excess of 10 percent for 
tinnitus.  As noted above, in the veteran's December 2002 
written statement, he said he had never requested a claim for 
service connection for hearing loss and then stated, "I have 
asked for an increase in compensation for [t]innitus which is 
increasing."  The Board construes the veteran's January 2003 
statement as a timely notice of disagreement (NOD) as to the 
issue of an evaluation in excess of 10 percent for tinnitus.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC)

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The RO should issue a statement of the case 
regarding the issue of a rating in excess of 
10 percent for tinnitus.  Then, if, and only 
if, the veteran completes his appeal by filing 
a timely substantive appeal as to this issue, 
that claim should be returned to the Board.

3.	The RO should contact the veteran and ask 
whether he has a copy of his final separation 
examination report prepared prior to his 
retirement from service, and the March 27, 
1992, service medical record/examination 
report and, if so, request that he submit a 
copy to the RO.  The RO should also contact 
the NPRC and request that efforts be made to 
obtain another copy of the veteran's final 
separation examination report performed in 
1992 and the March 27, 1992, service medical 
record/examination report.  All record 
requests and responses should be associated 
with the claims files.  

4.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since September 2001.  The 
RO should then request all pertinent medical 
records from these medical providers.

5.	 The RO should request that a VA physician 
with a specialty in rheumatology review the 
veteran's claims file, including his service 
medical records.  (If, and only if¸ the 
reviewer deems it necessary, the veteran 
should be scheduled for a clinical examination 
at which all essential tests and studies 
should be performed.  A complete history of 
the claimed disorder should be obtained and 
all clinical findings reported in detail.)  
The physician is requested to provide an 
opinion concerning the etiology of the 
veteran's rheumatoid arthritis (diagnosed in 
May 1994), to include whether it is at least 
as likely as not (i.e., at least a 50-50-
probability) that the currently diagnosed 
rheumatoid arthritis was caused by military 
service, including the findings noted in the 
service medical records, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  The examiner 
is particularly requested to comment on the 
findings and opinions noted in the August 1997 
and August 2002 VA examination reports.  A 
complete rationale should be provided for all 
opinions offered.  The examiner should 
indicate that the veteran's claims files were 
available for review.

6.	The veteran should be scheduled for a VA 
examination by a specialist in 
gastroenterology to determine the etiology of 
any gastrointestinal disorder found to be 
present.  A complete clinical history of the 
claimed disorder should be obtained from the 
veteran.  All indicated tests and studies 
should be performed and all clinical findings 
reported in detail.   The examiner is 
requested to provide an opinion concerning the 
etiology of any spastic colon or 
gastrointestinal disease found to be present, 
to include whether it is at least as likely as 
not (i.e., at least a 50-50-probability) that 
any currently diagnosed spastic colon or 
gastrointestinal disease was caused by 
military service, including the findings noted 
in the service medical records particularly 
those noted in December 1984, January 1985, 
and 1991 or whether such an etiology or 
relationship is unlikely (i.e., less than a 
50-50 probability).  A complete rationale 
should be provided for all opinions offered.  
The claims files should be available to the 
examiner prior to examination, and the 
examiner is requested to indicate that the 
veteran's claims files were reviewed.

7.	Thereafter, the RO should readjudicate the 
veteran's claims for service connection for a 
spastic colon and rheumatoid arthritis and an 
increased rating for a low back disability.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a SSOC.  The SSOC 
should contain notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal (including the new 
regulations for evaluating spine disabilities, 
effective prior to and after Sept. 26, 2003), 
since the November 2002 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



